Title: From John Adams to Andrew Dunlap, 13 July 1822
From: Adams, John
To: Dunlap, Andrew


                        dear Sir.
                        
                            
                            Quincy.July 13th 1822—
                        
                    I thank you for your Oration of the fourth of July 1822. It is so intelligent, eloquent, and pathetick that no ancient eyes can read it without being suffused with tears, and no ancient ears could hear it without a throbing bosom. I remember not to have read any one with more delight; you have made one mistake however Jefferson and Adams were never rivals, it was Hamilton that was the rival of Jefferson.I am Sir your obliged friend and humble servant
                        
                    John Adams